UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

 PHILLIP S. CARPENTER,
        Plaintiff

        v.
                                               Civil Action No. 13-01637 (CKK/GMH)
 CAROLYN W. COLVIN,
 In her official capacity as Acting
 Commissioner of Social Security,
        Defendant

                             MEMORANDUM OPINION
                                (March 14, 2016)
     On February 24, 2016, the Magistrate Judge G. Michael Harvey’s Report and
Recommendation was entered, and the parties were allowed 14 days to file objections to
the recommendations made by the magistrate judge. No objections have been filed as of
this date. Upon careful consideration of the record in this case and of Magistrate Judge
Harvey’s [24] Report and Recommendation, the Court ADOPTS and ACCEPTS the
Report and Recommendation in full.
    The Court shall GRANT Plaintiff’s [15] Motion for Judgment of Reversal and DENY
Defendant’s [18] Motion for Judgment on the Pleadings. The Court shall vacate the
Commissioner’s decision denying Plaintiff disability benefits, and remand the matter
back to the Social Security Administration for further proceedings, which may include
the taking of additional testimony to resolve the conflict between the vocational expert’s
testimony and the information provided by the Dictionary of Occupational Titles.
   An appropriate Order accompanies this Memorandum Opinion.


                                                        /s/
                                                    COLLEEN KOLLAR-KOTELLY
                                                    United States District Judge